Wright, J.,
dissenting. I must respectfully dissent despite my agreement with the result achieved by the majority. We have consistently held that mandamus will lie only where official action is to be ordered or compelled. Mandamus is inappropriate where one seeks to prevent such action. See State, ex rel. Assn, for the Defense of the Washington Local School Dist., v. Kiger (1989), 42 Ohio St.3d 116, 537 N.E.2d 1292; State, ex rel. Stamps, v. Automatic Data Processing Bd. of Montgomery Cty. (1989), 42 Ohio St.3d 164, 538 N.E.2d 105; State, ex rel. Kay, v. Brown (1970), 24 Ohio St.2d 105, 53 O.O.2d 284, 264 N.E.2d 908; State, ex rel. Pressley, v. Indus. Comm. (1967), 11 Ohio St.2d 141, 40 O.O.2d 141, 228 N.E.2d 631; State, ex rel. Smith, v. Indus. Comm. (1942), 139 Ohio St. 303, 22 O.O. 349, 39 N.E.2d 838.
The majority relies on State, ex rel. Burech, v. Belmont Cty. Bd. of Elections (1985), 19 Ohio St.3d 154, 19 OBR 437, 484 N.E.2d 153, which in my view represents an aberration from the established case law noted above. For these reasons I would reverse the decision granting mandamus in this case.